DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. [US 2017/0269467 A1].

Regarding claims 1, 5 and 15, Zhang et al. discloses a mask (as shown in Figs. 1, 3, 4, 9) / a method for manufacturing a mask (paragraph [0001]) / an exposure device (as shown in Figs. 2, 5, 6), comprising: 

a second light transmission area provided with a second optical filter film (20, 21, 220); 
wherein, the first optical filter film and the second optical filter film comprise respective materials through which light of different frequency ranges is optically filtered, respectively (paragraphs [0031]-[0033]).

Regarding claim 2, Zhang et al. discloses wherein sections of the first light transmission area and sections of the second light transmission area are arranged to alternate with each other (as shown in Figs. 1, 3, 4, 9).

Regarding claim 3, Zhang et al. discloses wherein each of the first light transmission area and the second light transmission area has a comb-shaped portion (as shown in Figs. 1, 3, 4, 9).

Regarding claim 4, Zhang et al. discloses wherein each of the first optical filter film and the second optical filter film is one of a semi transmission film or a selective transmission film (paragraph [0033]).

Regarding claim 6, Zhang et al. discloses wherein at least one of forming a first optical filter film in the first light transmission area or forming a second optical filter film in the second light transmission area comprises: coating an optical filter material on the mask substrate; and removing a portion of the optical filter material in a non-target area and reserving a portion of the 

Regarding claim 7, Zhang et al. discloses comprising: coating a photoresist on an object to be processed by lithography; placing the mask by aligning it with the object to be processed by lithography; exposing the photoresist with a first light having a first frequency through the mask; and exposing the photoresist with a second light having a second frequency through the mask; wherein in the mask, only the first optical filter film is permeable to the first light having the first frequency, and only the second optical filter film is permeable to the second light having the second frequency (as shown in Figs. 2, 5 and 6).

Regarding claims 10-14, Zhang et al. discloses a display panel, comprising a pixel electrode and a common electrode, at least one of the pixel electrode or the common electrode being manufactured, wherein at least one of the pixel electrode or the common electrode is a comb-shaped electrode, wherein the display panel is an ADS type display panel, a display panel comprising: a data line; and electrodes, which are provided on both sides of the data line and function as shielding electrodes configured to shield the data line from being acted on by interference of an electric field existing in the vicinity of the data line, a display device comprising the display panel (paragraphs [0003], [0036] and [0065]-[0066]).

Regarding claims 16 and 17, Zhang et al. discloses wherein the optical filter unit comprises: a first optical filter portion, configured to filter the directional light into the first light having the first frequency; a second optical filter portion, arranged spaced apart from the first .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Ootake et al. [US 2008/0003529 A1].

Regarding claims 8 and 9, Zhang et al. discloses using a photoresist in mask (paragraphs [0005], [0010], [0032]).

Zhang et al. does not explicitly teach wherein the photoresist comprises a first resin having a structure wherein in formula (I), Xa represents a hydrogen atom or an alkyl group, and Rx represents a hydrogen atom or a group which is decomposable and removable by an action of 1 to R3 independently represents an alkyl group or a cycloalkyl group, and two of R1 to R3 are combinable to form a monocyclic or polycyclic cycloalkyl group.
However, Ootake et al. discloses a polymer usable as a resist film filter comprising resin with hydrogen atoms and alkyl group (paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a resist comprising resin as taught by Ootake et al. in the system of Zhang et al. because such a modification provides a suitable alternative resist with fewer reaction steps (paragraph [0007] of Ootake et al.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEORAM PERSAUD/            Primary Examiner, Art Unit 2882